DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The replacement drawings filed on 02 September 2020 are acceptable.
Election/Restriction: 

1c.	Applicant's election of Group I (claims 1-3, 6-7, 15-17, 20-21), filed on 02 June 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
1d.	Claims 1-3, 6-10, 13-17, 20-21, 23-25, 28-29 are pending, of which claims 1-3, 6-7, 15-17, 20-21 are under consideration. 
1e.	Claims 8-10, 13-147, 23-25, 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2020.

The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:

. 

Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 1-3, 6-7, 15-17, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 1 and 15 recite the broad recitation “preferably” in line 5, and the claims also recite “more preferably” in line 6, which is the narrower statement of the range/limitation.
Claims 2-3, 6-7 and 16-17, 20-21 are also rejected under 35 U.S.C. 112, [b], in so far as they depend from claims 1 and 15 for the limitations set forth above.

Claim Rejections - 35 U.S.C. § 112 [a]; Written Description:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 2-3, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
or light chain variable region of SEQ ID NO:4; or having at least 80% sequence to either SEQ ID NO:2 or 4; or having heavy chain variable region comprising one or more complementarity determining regions of SEQ ID NOs:5-7, or a sequence having at least 80% sequence identity thereto; comprising one or more complementarity determining regions of SEQ ID NOs:8-10, or a sequence having at least 80% sequence identity thereto. Thus, the instant claims are drawn to the administration of an anti-IL-15 antibody that comprises only heavy chain or only light chain, or only one or more heavy chain CDR or only one or more light chain CDR, or that comprise 80% sequence identity with a particular sequence.  However, the specification describes the fully human monoclonal antibody comprising the heavy chain of SEQ ID NO:2, (HCDR1-3 SEQ ID Nos: 5-7) and light chain of SEQ ID NO:4, (LCDR1-3 SEQ ID Nos: 8-10), said antibody designated as AMG 714, , (see paragraphs 0037-0038, 0153).  The specification teaches that said monoclonal antibody is used to treat celiac disease and refractory celiac disease, (see examples 1-2).  However, the specification does not describe the infinite anti-IL-15 antibodies as encompassed by instant claims 2-3, 16-17.  The instant claim 1 does not require the administered antibody to have any particular sequence or structure and claims 2-3 and claims 16-17 encompass administration of an anti-IL-15 that comprise only a heavy or a light chain or that comprise that an antibody that shares 80% identity to a particular sequence. Thus, 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a requirement that the administered antibody has partial structure or no structure at all.  There is no identification of any particular portion of the claimed antibody that must be conserved in order to treat the recited disease.  Accordingly, in the absence of sufficient distinguishing characteristics, the specification does not provide adequate written description of the genus of antibodies to be administered.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, the court ruled that that the generic antibody claims at issue were invalid for lack of written description, despite the disclosure of the structures of more than one species of antibody encompassed in the genus.  The fact pattern is similar in the instant case, since in this case there is the description of the structure of only a single antibody.  Specifically, in the instant case the structure of a single humanized monoclonal antibody comprising the heavy chain of SEQ ID NO:2 and light chain of SEQ ID NO:4, is provided, while the claims encompass administration of a genus of antibodies that are described by having 80% identity to particular sequence or that have   As in the court case, the instant claims recite a genus of antibodies that have desirable activities, i.e., treat celiac disease.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
The court in Amgen v. Sanofi further compares the requirements of enablement and written description, stating that:
“We cannot say that this particular context, involving a “newly characterized antigen” and a functional genus claim to corresponding antibodies, is one in which the underlying science establishes that a finding of “make and use” (routine or conventional production) actually does equate to the required description of the claimed products. For us to draw such a conclusion, and transform a factual issue into a legally required inference, we would have to declare a contested scientific proposition to be so settled as to be entitled to judicial notice.  That we cannot do.”

	The court indicated that it has been hotly disputed whether or not knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.  Citing Centocor again, the court provides an analogy for the antibody-antigen relationship as not quite a lock and key relationship but rather providing a lock and then searching for a key on a ring with a million keys on it.  The court concludes that the “newly characterized antigen” test flouts basic legal principles of the written description requirement, reasoning that section 112 requires a written description of the invention, whereas the newly characterized antigen test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen.  The court urges that such constricts the “quid pro quo” of the patent system where one describes an invention in order to obtain a patent.
 	Accordingly, since the instant fact pattern fits the “newly characterized antigen” scenario, wherein the specification describes the structure of the target/antigen but not 
Therefore, only a method of treating celiac disease or non-celiac gluten sensitivity or refractory celiac disease in a subject in need thereof, comprising administering a therapeutically effective amount of an anti-IL-15 antibody, wherein said antibody comprises the heavy chain of SEQ ID NO:2 and light chain of SEQ ID NO:4, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103:

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

4a.	Claims 1-3, 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van de Winkel et al, (U.S. Patent 7,153,507, issued on 26 December 2006), in view of Baslund et al, (Arthritis & Rheumatism, 2005; Vol. 52, No. 9, pages 2686-2692); Both references are cited in the IDS of 09/02/2020). 
The instant claims 1-3, 6-7 are interpreted as encompassing a method of treating celiac disease or non-celiac gluten sensitivity in a subject in need thereof, comprising administering a therapeutically effective amount of an anti-IL-15 antibody, wherein said antibody comprises the heavy chain of SEQ ID NO:2, (HCDR1-3 of SEQ ID NO:5-7) and light chain of SEQ ID NO:4, (LCDR1-3 of SEQ ID NO:8-10).
Van de Winkel et al discloses an anti-IL-15 antibody that shares 100% identity to the heavy chain of instant SEQ ID NO: 2 (HCDR1-3 of SEQ ID NO:5-7) and the light chain of instant SEQ ID NO:4, (LCDR1-3 of SEQ ID NO:8-10), respectively, and a method of treating celiac disease comprising administering said antibody, (see column 18, lines 6-24 and column 33, lines 28-59). 
However, the Van de Winkel et al reference does not teach the dosages and the regimen recited in the instant claims. 
Baslund et al teach that HuMax-IL-15, (also known as AMG 714; a human IgG1 anti-IL-15 monoclonal antibody that comprises the heavy chain of instant SEQ ID NO: 2 (HCDR1-3 of SEQ ID NO:5-7) and light chain of instant SEQ ID NO:4, (LCDR1-3 of SEQ ID NO:8-10) is administered in dose ascending order, (0.15, 1, 2, 4 and 8 mg/kg) to patients with active rheumatoid arthritis, (see abstract and page 2687, column 2; see also 
It would have been obvious to the person of ordinary skill to modify the method of treating celiac disease comprising administering an IL-15 antibody as taught Van de Winkel et al by optimizing the dosage and the treatment schedule of the IL-15 antibody, as taught by Baslund et al.  The person of ordinary skill in the art would have been motivated to make that modification because the Baslund et al reference teaches (i) administration of the same antibody as Van de Winkel et al. and (ii) that the administered dosages and administration schedule/interval were effective and well tolerated in rheumatoid arthritis patients. The person of ordinary skill in the art would have also been motivated to make that modification to in order to improve upon what is already known, thus determining the optimum antibody dose and administration schedule/interval.  The person of ordinary skill in the art reasonably would have expected success because optimization of dose is routine in the art.  See In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
Accordingly, the invention recited in claims 1-3 and 6-7, taken as a whole, is prima facie obvious over the cited prior art.

4b.	Claims 1-3, 6-7, 15-16, 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leon et al, (Drug Discovery World; March 2015; Vol. 16, No. 2, pp. 73-78), in view of Baslund et al, (Arthritis & Rheumatism, 2005; Vol. 52, No. 9, pages 2686-2692).
The instant claims are interpreted as encompassing a method of treating celiac disease or non-celiac gluten sensitivity or refractory celiac disease in a subject in need thereof, comprising administering a therapeutically effective amount of an anti-IL-15 antibody, wherein said antibody comprises the heavy chain of SEQ ID NO:2, (HCDR1-3 of SEQ ID NO:5-7) and light chain of instant SEQ ID NO:4, (LCDR1-3 of SEQ ID NO:8-10).
Leon et al teach the same anti-IL-15 antibody recited in instant claims, (known as AMG 714) is used for the treatment of refectory celiac disease and diet non-responsive celiac disease, (see page 76, column 2).  It is noted that AMG 714 comprises the heavy chain of instant SEQ ID NO: 2 (HCDR1-3 of SEQ ID NO:5-7) and light chain of instant SEQ ID NO:4, (LCDR1-3 of SEQ ID NO:8-10) (see instant specification page 6, [0037-0038]).

Baslund et al teach that HuMax-IL-15, (also known as AMG 714) is administered in dose ascending order, (0.15, 1, 2, 4 and 8 mg/kg) to patients with active rheumatoid arthritis, (see abstract and page 2687, column 2; see also instant specification page 6, [0037-0038]). Baslund et al. discloses that patients received the antibody via a single subcutaneous infusion, and in the absence of dose-limiting toxicity, received 4 additional doses at weekly intervals (page 2687, bottom of column 2).  The reference teaches that these dosages were effective and were also well tolerated, (see page 2689, column 2). The dosages taught by the Baslund et al reference overlap with the dosages recited in the instant claims. For example, if an average human weighs 70 kg, then the dosage of 1 mg/kg as taught by Baslund et al reference is a dose of 70 mg per patient.  Similarly, a dosage of 8 mg/kg of the Baslund et al reference is 560 mg per patient. Thus, the dosages taught by the Baslund et al reference fall within the recited dosages of the instant claims.    
It would have been obvious to the person of ordinary skill to modify the method of treating celiac disease and refractory celiac disease comprising administering an IL-15 antibody as taught Leon et al by optimizing the dosage and the treatment schedule of the IL-15 antibody, as taught by Baslund et al.  The person of ordinary skill in the art would have been motivated to make that modification because the Baslund et al reference teaches (i) administration of the same antibody as Leon et al. and (ii) that the administered dosages and administration schedule/interval were effective and well tolerated in rheumatoid arthritis patients. The person of ordinary skill in the art would have also been motivated to make that modification to in order to improve upon what is already known, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation".  See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.

Closest Prior Art:	 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5a.	Luigi et al, (WO000002582; (01/2000) teach that IL-15 plays a critical role in the development of celiac disease treating treatment of celiac disease, (see page 2). The reference teaches method of treating celiac disease with interleukin-15 antagonists, such as antibodies, (see abstract). 
5b.	Malamut et al, (The Journal of Clinical Investigation, 2010, Vol. 120, No. 6, pages 2131-2143; this reference is cited on the IDS of 09/02/2020) teach that IL-15 is overexpressed in the enterocytes of individuals with celiac disease, (CD) and disease 
5c.	Yokoyama et al, (PNAS, 2009, Vol. 106, No. 37, pages 15849-15854; this reference is cited on the IDS of 09/02/2020), teach that overexpression of IL-15 plays a role in the pathophysiology of celiac disease, (see abstract and page 15853, column 2). The reference also teaches that IL-15 blockade is a potential therapy for the uncontrolled expression of IL-15 in the pathogenesis and maintenance of refractory CD, (see page 15849, column 2). 
5d.	Vicari, (MABS, 2017, Vol. 9, No. 6, pages 927-944) teach that humanized anti-IL-15 monoclonal, (CLAY-002) displays therapeutic effect against refractory celiac, (see abstract, page 930, column 1 and figure 3). 

Conclusion:
7.	No claim is allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        14 July 2021